Case 2:18-cv-13931-AJT-EAS ECF No. 100, PageID.2195 Filed 11/23/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


      CAROL BOYKINS,
                                                Case No. 18-13931
              Plaintiff,
                                                SENIOR U.S. DISTRICT JUDGE
                  v.                            ARTHUR J. TARNOW

      TRINITY, INC., ET AL.,                    U.S. MAGISTRATE JUDGE
                                                ELIZABETH A. STAFFORD
             Defendants.


                                      /

   ORDER OVERRULING DEFENDANTS’ OBJECTION [83] TO THE MAGISTRATE
               JUDGE’S SEPTEMBER 15, 2020 ORDER [82]

      This action arises out of the July 10, 2018 death of Carl Johnson, Jr. On

December 13, 2019, Defendants moved to stay the case upon learning that Plaintiff

intended to amend her Complaint to name additional defendants. (ECF No. 31). On

January 29, 2020, the Court granted in part and denied in part that Motion [31],

staying the dispositive motion deadline until May 18, 2020, but instructing

Defendants to “provide the discoverable documentation that Plaintiff requests within

28 days” and schedule depositions “shortly thereafter.” (ECF No. 37, PageID.1102-

03). The Court also denied as moot Plaintiff’s Motion to Strike Objections and

Compel Responses [25], which Plaintiff had filed in response to Defendants’ alleged
                                          1
Case 2:18-cv-13931-AJT-EAS ECF No. 100, PageID.2196 Filed 11/23/20 Page 2 of 6




failure to adequately respond to Plaintiff’s initial discovery requests. (Id.). Since

then, Plaintiff has filed an Amended Complaint [48], Defendants Trinity and Detroit

Public Schools Community District (“DPSCD”) have moved to dismiss [52, 53],

and, as discussed in greater detail below, the parties have continued to struggle to

resolve discovery issues.

      On July 16, 2020, Plaintiff filed a second Motion to Strike and Compel

Responses. (ECF No. 50). On July 18, 2020, the Court referred the Motion [50] to

Magistrate Judge Elizabeth A. Stafford for a hearing and determination pursuant to

28 U.S.C. § 636(b)(1)(A). (ECF No. 51). On September 15, 2020, Magistrate Judge

Stafford issued an Opinion and Order granting Plaintiff’s Motion [50] and ordering

sanctions pursuant to FED. R. CIV. P. 37(a)(5)(A). (ECF No. 82). Defendants filed

Objections on September 28, 2020. (ECF No. 83). Plaintiff responded on October 6,

2020. (ECF No. 85). For the reasons articulated below, Defendants’ Objections [83]

will be overruled.

                                LEGAL STANDARD

      A district judge reviewing a Magistrate Judge’s ruling on a non-dispositive

matter does so according to the “clearly erroneous” or “contrary to law” standard of

review set forth in FED R. CIV. P. 26(a). See 28 U.S.C. § 636(b)(1)(A). Factual

findings are accorded great deference. The “clearly erroneous” standard does not

                                         2
Case 2:18-cv-13931-AJT-EAS ECF No. 100, PageID.2197 Filed 11/23/20 Page 3 of 6




permit a district court to reverse the magistrate judge’s finding simply because it

would have decided the issue differently. Anderson v. City of Bessemer, N.C., 470

U.S. 564, 573 (1985). Rather, a “finding is ‘clearly erroneous’ when, although there

is evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” United States v.

U.S. Gypsum Co., 333 U.S. 364, 395 (1948). Legal conclusions are afforded less

deference. “This Court is free to exercise its independent judgment with respect to

the legal conclusions reached by the Magistrate.” Hawkins v. Ohio Bell Tel. Co., 93

F.R.D. 547, 551 (S.D. Ohio 1982), aff’d, 785 F.2d 308 (6th Cir. 1986).

                                      ANALYSIS

      Defendants raise two objections to the Magistrate Judge’s Order [83]. First,

Defendants argue that the Magistrate Judge erred in granting Plaintiff’s Motion [50]

due to Plaintiff’s failure to strictly comply with FED. R. CIV. P. 37(a)(1) and Local

Rules 7.1 and 37.1. (ECF No. 83, PageID.2056). Second, Defendants argue that the

Magistrate Judge erred in awarding Plaintiff reasonable expenses in light of FED. R.

CIV. P. 37(a)(5)(A)(i). (ECF No. 83, PageID.2060). These arguments are

unpersuasive.

      FED. R. CIV. P. 37(a)(1) requires a party moving to compel discovery to

include in their motion “a certification that the[y] . . . ha[ve] in good faith conferred

                                           3
Case 2:18-cv-13931-AJT-EAS ECF No. 100, PageID.2198 Filed 11/23/20 Page 4 of 6




or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Plaintiff indeed failed to

include such a certification, however, this error is not necessarily fatal. See, e.g.,

Threet v. Phillips, No. 14-CV-13345, 2016 U.S. Dist. LEXIS 146630, at *3 (E.D.

Mich. Oct. 24, 2016). Indeed, the Magistrate Judge found that Plaintiff had

attempted in good faith to obtain disclosure or discovery without court action. (ECF

No. 82, PageID.2044). Accordingly, it was not clear error for her to overlook the

technical requirement that the motion include a certification to that effect. See

Murphy v. Birkett, No. 10-11676, 2011 U.S. Dist. LEXIS 136102, at *3 (E.D. Mich.

Nov. 28, 2011) (noting that a “magistrate judge enjoys substantial discretion” in

dealing with pretrial proceedings, including discovery motions).

      The same can be said about the Magistrate Judge’s choice to relax the

requirements imposed by the Eastern District of Michigan’s Local Rules.

Collectively, Local Rules 7.1 and 37.1 here required Plaintiff to seek concurrence

from Defendants and, in the absence of receiving concurrence, to confer with

Defendants and make a good faith effort to narrow the areas of disagreement.

Though Plaintiff does not appear to have formally sought concurrence pursuant to

L.R. 7.1, the Magistrate Judge did find, as noted above, that Plaintiff’s made a good

faith attempt to obtain discovery without intervention. (ECF No. 82, PageID.2044).

                                          4
Case 2:18-cv-13931-AJT-EAS ECF No. 100, PageID.2199 Filed 11/23/20 Page 5 of 6




Moreover, the Magistrate Judge found that “defendants pervasively asserted

boilerplate, evasive objections” in response to Plaintiff’s repeated requests for

discovery and “have shown a total disregard for the Federal Rules of Civil

Procedure.” (ECF No. 82, PageID.2040, 2044-45). In light of the fact that “[t]he

failure to substantially comply . . . [can] be overlooked in circumstances where the

opposing party is unlikely to concur,” Khalil v. Transunion, LLC, No. 08-10303,

2008 U.S. Dist. LEXIS 83520, at *9 (E.D. Mich. Oct. 20, 2008), the Magistrate

Judge did not commit clear error by allowing Plaintiff’s Motion [50] to proceed

despite these technical deficiencies. See also Murphy, 2011 U.S. Dist. LEXIS

136102, at *4 (“The Court cannot find that the magistrate judge’s order absolving

the plaintiff from compliance with Local Rule 7.1(a) amounts to clear error.”).

      Lastly, FED. R. CIV. P. 37(a)(5)(A)(i) prohibits a court from ordering payment

of reasonable expenses following a motion to compel where “the movant filed . . .

before attempting in good faith to obtain the disclosure or discovery without court

action.” As noted above, the Magistrate Judge found, and this Court agrees, that

Plaintiff did make a good faith effort to secure the requested discovery from

Defendants before filing her Motion [50]. Accordingly, Plaintiff is not precluded by

FED. R. CIV. P. 37(a)(5)(A)(i) from recouping reasonable expenses and the

Magistrate Judge did not commit clear error by ordering as such.

                                         5
Case 2:18-cv-13931-AJT-EAS ECF No. 100, PageID.2200 Filed 11/23/20 Page 6 of 6




                                   CONCLUSION

      Since this action was initiated, Defendants and Plaintiff have each repeatedly

failed to adhere to various provisions of the Federal Rules of Civil Procedure and

Local Rules. Moving forward, the Court urges both parties to afford these procedural

requirements greater deference.



      Accordingly,

      IT IS ORDERED that Defendants’ Objections [82] are OVERRULED.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: November 23, 2020              Senior United States District Judge




                                         6
